Order entered March 14, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-01016-CR

                         STEVEN DANIELS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 291st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F21-00336-U

                                     ORDER

      Appellant was convicted of capital murder on November 11, 2021. The

clerk’s record was due on March 3, 2022 but has not been filed. We ORDER

Dallas County District Clerk Felicia Pitre to file the clerk’s record in this appeal

WITHIN TEN DAYS OF THE DATE OF THIS ORDER.


                                             /s/   LANA MYERS
                                                   JUSTICE